                                                                                                           US D C S D N Y
                                                                                                           D OC U ME NT
U NI T E D S T A T E S DI S T RI C T C O U R T                                                             E L E C T R O NI C A L L Y FI L E D
S O U T H E R N DI S T RI C T O F N E W Y O R K                                                            D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 ---------------------------------------------------------------- X                                        D A T E FI L E D : 9 / 2 5 / 2 0 1 9
 L E N N Y D Y KS T R A ,                                               :
                                                                        :
                                             Pl ai ntiff,               :
                                                                        :                       1: 1 9 -c v -6 8 8 -G H W
                               -a g ai nst -                            :
                                                                        :                      ME M ORA N D U M
 6 0 6 9 3 2 1 C A N A D A , I N C. a n d S C O T T S A T O V , :                         O PI NI O N A N D O R D E R
                                                                        :
                                            D ef e n d a nt s,          :
 and                                                                    :
                                                                        :
 R E B O U N D M A R K E TI N G, L L C ,                                :
                                                                        :
                                           N o mi n al D ef e n d a nt. :
 --------------------------------------------------------------- X

G R E G O R Y H. W O O D S , Distri ct J u d g e:

           Pl ai ntiff L e n n y D y kstra all e g es t h at h e is a m e m b er of R e b o u n d M ar k eti n g, L L C, a n d t h at

R e b o u n d M ar k eti n g’s ot h er m e m b ers h a v e d e ni e d hi m his l e g al ri g hts as a m e m b er. H e als o i n v o k es

t h e C o urt’s di v ersit y j uris di cti o n. B e c a us e Mr. D y kstra all e g es t h at h e is a m e m b er of R e b o u n d

M ar k eti n g a n d a n L L C t a k es t h e citi z e ns hi p of all its m e m b ers, t h er e is n ot c o m pl et e di v e rsit y

b et w e e n t h e parti es. A c c or di n gl y, R e b o u n d M ar k eti n g’s m oti o n t o dis miss is G R A N T E D.

     I.          BACK GR O U N D

           Mr. D y kstra is a r etir e d pr of essi o n al b as e b all pl a y er. First A m e n d e d C o m pl ai nt ( “ F A C ”),

D kt N o. 2 3, ¶ 1. I n 2 0 1 6, h e si g n e d a c o ntr a ct t o b e c o m e a “ Bra n d A m b assa d or ” f or D ef e n d a nt

6 0 6 9 3 2 1 Ca n a d a I n c. ( “ C MI ”), “ w hi c h w as o w n e d a n d r u n b y D ef e n d a nt S c ott S at o v. ” I d. “ U n d er

t h e Br a n d A m b assa d or c o ntra ct, D y kstra w as o bli g at e d t o us e his ‘ c el e brit y st at us, s o ci al m e di a a n d

g e n er al m e dia cl o ut’ t o pr o m ot e C M I’s w e b-b as e d b usi n ess, R e b o u n d Fi n a n c e. ” I d. ¶ 2.            Mr.

D y kstr a all e g es t h at i n 2 0 1 7, h e br o k er e d a c o ntr a ct f or a j oi nt v e nt ur e b et w e e n R e b o u n d Fi n a n c e

a n d A m eri c a n M e dia I n c. ( “ A MI ”), f or w hi c h h e w as t o r e c ei v e a “ 2 5 % e q uit y st a k e i n t h e R e b o u n d

Fi n a n c e b usi n ess ” as p art of a s u p ers e di n g a gr e e m e nt. I d. ¶ 4 -8.
           S u bs e q u e ntl y, a c c or di n g t o t h e o p er ati v e c o m plai nt, Mr. “ S at o v n e g oti at e d wit h . . .

D e bt. c o m L L C ( ‘D e bt. c o m ’) t o a c q uir e t h e R e b o u n d Fi n a n c e b usi n ess a n d t o cr e at e a n e w e ntit y,

R e b o u n d M ar k eti n g, L L C ( ‘R e b o u n d M ar k eti n g ’), of w hi c h 5 1 % w o ul d b e o w n e d b y D e bt. c o m, a n d

of w hi c h 4 9 % w o ul d b e o w n e d b y C MI a n d D y kstr a. ” I d. ¶ 1 0.               Mr. D y kstra all e g es t h at D e bt. c o m’s

m aj orit y o w n er, H o w ar d D v or ki n, “ n e g oti at e d t h e R e b o u n d M ar k eti n g d eal wit h S at o v, a n d di d n ot

c o ns ult wit h D y kstra at all, d es pit e t h e f a ct t h at h e k n e w t h at D y kstra h a d a n o w n ers hi p i nt er est i n

t h e R e b o u n d Fi n a n c e b usi n ess. ” I d. ¶ 1 1. T h e o p er ati v e c o m pl ai nt all e g es t h at “[ d] es pit e n u m er o us

r e q u ests, n eit h er S at o v n or a n y ot h er o w n er or pri n ci p al of R e b o u n d M ar k eti n g h as pr o vi d e d

D y kstr a wit h a c c ess t o t h e c o m p a n y’s b o o ks a n d r e c or ds. ”     I d. Mr. D y kstr a all e g es t h at “ S at o v a n d

D v or ki n us e d, a n d c o nti n u e[] t o us e[,] D y kstra’s n a m e a n d lif e st or y o n t h e R e b o u n d Fi n a n c e

w e bsit e a n d t o pr o m ot e t h e R e b o u n d Fi n a n c e br a n d, wit h o ut D y kstra's p er missi o n a n d wit h o ut a n y

ot h er ri g ht t o d o s o. ” I d. ¶ 1 2.

     II.        P R O C E D U R A L HI S T O R Y

           O n J a n u ar y 2 3, 2 0 1 9, Mr. D y kstra fil e d a c o m pl ai nt n a mi n g C MI, Mr. S at o v, Mr. D v or ki n,

a n d D e bt. c o m as d ef e n d a nts a n d R e b o u n d M ar k eti n g as a n o mi n al d ef e n da nt. D kt. N o. 1. S h ortl y

t h er e aft er, t h e C o urt iss u e d a n or d er t o s h o w c a us e w h y t h e c o m pl ai nt s h o ul d n ot b e dis miss e d f or

l a c k of s u bj e ct m att er j uris di cti o n. D kt N o. 1 8.        Mr. D y kstra fil e d a r es p o ns e t o t h e or d er sh ortl y

t h er e aft er. D kt N o. 1 9. H e t h e n fil e d a n a m e n d e d c o m pl ai nt. D kt N o. 2 3. T h e a m e n d e d

c o m pl ai nt all e g es el e v e n c a us es of a cti o n u n d er N e w Y or k l a w, i n cl u di n g br ea c h of c o ntra ct f or b ot h

t h e Br a n d A m b assa d or a n d A MI c o ntr a cts a g ai nst C MI, br e a c h of fi d u ci ar y d ut y a g ai nst C MI a n d

Mr. S at o v a n d Mr. D v or ki n, a n d t orti o us i nt erf er e n c e wit h a c o ntra ct ual r el ati o ns hi p a g ai nst

D e bt. c o m a n d D v or ki n. O n F e br u ar y 2 2, 2 0 1 9, Mr. D y kstra fil e d a n oti c e of v ol u nt ar y dis missal

wit h pr ej u di c e u n d er R ul e 4 1( a)( 1)( A )(i) a n d ( B) of t h e F e d er al R ul es of Ci vil Pr o c e d ur e dis missi n g




                                                                         2
his cl ai ms a g ai nst Mr. D v or ki n a n d D e bt. c o m . D kt N o. 3 3. T h us, o nl y C MI, Mr. S at o v, a n d

R e b o u n d M ar k eti n g r e m ai n as d ef e n d a nts i n t h e c as e.

            O n A pril 1 1, 2 0 1 9, R e b o u n d M ar k eti n g fil e d t h e m oti o n t o dis miss t h e a m e n d e d c o m pl ai nt

(t h e “ M oti o n ”) t h at is n o w p e n di n g b ef or e t h e C o urt. D kt N o. 5 4. T h e M oti o n ar g u es t h at t h e

c o m pl ai nt s h o ul d b e dis miss e d b e c a us e t h e C o urt l a c ks s u bj e ct m att er j uris d i cti o n a n d p ers o n al

j uris di cti o n a n d t h e c o m pl ai nt f ails t o st at e a cl ai m u p o n w hi c h r eli ef ca n b e gra nt e d. See F e d. R.

Ci v. P. 1 2( b)( 1), ( 2), ( 6). B e c a us e t h e C o urt c o n cl u d es t h at it l a c ks s u bj e ct m att er j uris di cti o n, it d o es

n ot r e a c h R e b o u n d M ar k eti n g ’s ar g u m e nts t h at t h e C o urt l a c ks p ers o n al j uris di cti o n o v er it or t h at

Mr. D y kstr a h as f ail e d t o st at e a cl ai m u p o n w hi c h r eli ef c a n b e gr a nt e d.

     III.        L E GAL STA N DAR D

            A. R ul e 1 2( b)(1)

            B ef or e a d dr essi n g ot h er gr o u n ds o n w hi c h a c o m pl ai nt m a y b e dis miss e d, “ a f e d er al c o urt

[ m ust] first r es ol v e[] d o u bts a b o ut its j uris di cti o n o v er t h e s u bj e ct m att er . ” R u hrg as A G v. M ar at ho n

Oil Co. , 5 2 6 U. S. 5 7 4, 5 7 8 ( 1 9 9 9). U n d er R ul e 1 2( b)( 1), t h e C o urt m ust dis miss a cl ai m w h e n it

“l a c ks t h e st at ut or y or c o nstit uti o n al p o w er t o a d j u di c at e it. ” Morriso n v. N at’l A ustl. B a n k Lt d ., 5 4 7

F. 3 d 1 6 7, 1 7 0 ( 2 d Cir. 2 0 0 8) ( q u ot ati o n m ar ks o mitt e d); see also Ar ar v. As hcroft , 5 3 2 F. 3 d 1 5 7, 1 6 8

( 2 d Cir. 2 00 8) ( “ A f e d er al c o urt h as s u bj e ct m att er j uris di cti o n o v er a c a us e of a cti o n o nl y w h e n it

‘ h as a ut h orit y t o a dj u di c at e t h e c a us e’ pr ess e d i n t h e c o m pl ai nt. ” ( q u oti n g Si noc he m I nt’l Co. v. M al ay

I nt’l S hi p pi ng Cor p., 5 4 9 U. S. 4 2 2, 4 2 5 ( 2 0 0 7))).     W h e n c o nsi deri n g a m oti o n m a d e p urs u a nt t o R ul e

1 2( b)( 1), “t h e c o urt m ust t a k e all f a cts all e g e d i n t h e c o m pl ai nt as tr u e a n d dr a w all r e as o n a bl e

i nf er e n c es i n f a v or of t h e pl ai ntiff. ” R aila v. U nite d St ates , 3 5 5 F. 3 d 1 1 8, 1 1 9 ( 2 d Cir. 2 0 0 4).

H o w e v er, “j uris di cti o n m ust b e s h o w n affir m ati v el y, a n d t h at s h o wi n g is n ot m a d e b y dr a wi n g fr o m

t h e pl e a di n gs i nf er e n c es fa v or a bl e t o t h e p art y ass erti n g it. ” Morriso n v. N at’l A ustl. B a n k Lt d. , 5 4 7

F. 3 d at 1 7 0 ( q u oti n g A P W U v. Potter , 3 4 3 F. 3 d 6 1 9, 6 2 3 ( 2 d Cir. 2 0 0 3)).



                                                                          3
             B. Di v er sit y J uri s di cti o n

             As t h e b asis f or t his C o urt’s s u bj e ct m att er j uris di cti o n, Pl ai ntiff i n v o k es 2 8 U. S. C. § 1 3 3 2,

ass erti n g t h at t h e p arti es ar e di v ers e a n d t h e a m o u nt i n c o ntr o v ers y e x c e e ds $ 7 5, 0 0 0. T o est a blis h

j uris di cti o n u n d er 2 8 U. S. C. § 1 3 3 2, t h er e m ust b e c o m pl et e di v ersit y of citi z e ns hi p, s u c h t h at “ e ac h

d ef e n d a nt is a citi z e n of a diff er e nt St at e fr o m e ac h pl ai ntiff. ” O we n E q uip. & Erectio n Co. v. Kroger ,

4 3 7 U. S. 3 6 5, 3 7 3 ( 1 9 7 8) ( e m p h asis i n ori gi n al).    Mr. D y kstra, as t h e p art y i n v o ki n g di v ers it y

j uris di cti o n, “ m ust all e g e i n his pl e a di n g t h e f a cts ess e nti al t o s h o w j uris di cti o n. ” Mc N utt v. Ge n.

Motors Acce pt a nce Cor p. of I n di a na , 2 9 8 U. S. 1 7 8, 1 8 9 ( 1 9 3 6); see also Hert z Cor p. v. Frie n d, 5 5 9 U. S. 7 7,

9 6 ( 2 0 1 0) ( “ T h e b ur d e n of p ers u asi o n f or est a blis hi n g di v ersit y j uris di cti o n, of c o urs e, r e m ai ns o n

t h e p art y ass erti n g it. ”).      Mr. D y kstra “ b e ars t h e b ur d e n of pr o vi n g s u bj e ct m att er j uris di cti o n b y a

pr e p o n d er a n c e of t h e e vi d e n c e. ” A urecc hio ne v. Sc hool m a n Tr a ns p. Sys., I nc ., 4 2 6 F. 3 d 6 3 5, 6 3 8 ( 2d Cir.

2 0 0 5).

      I V.        DI S C U S SI O N

             R e b o u n d M ar k eti n g is a li mit e d li a bilit y c o m p a n y. See F A C, ¶ 1 0.      W h e n d et er mi ni n g a

p art y’s citi z e ns hi p f or di v ersit y p ur p os es, a li mit e d li a bilit y c o m p a n y “t a k es t h e citi z e ns hi p of e a c h of

its m e m b ers. ” B ayerisc he L a n des b a n k v. Al a ddi n Ca pital Mg mt. L L C , 6 9 2 F. 3 d 4 2, 4 9 ( 2 d Cir. 2 0 1 2). I n

its M oti o n, R e bo u n d M ar k eti n g n ot es t h at Mr. D y kstra all e g es “t h at h e is a m e m b er a n d o w n er of

R e b o u n d M ar k eti n g. ”      M oti o n at 2. T h er ef or e, R e b o u n d M ar k eti n g ar g u es, f or p ur p os es of

d et er mi ni n g j uris di cti o n, Mr. D y kstra’s citi z e ns hi p c o u nts o n b ot h si d es of t h e “ v. ”: H e is t h e

p l ai ntiff a n d als o a m e m b er of t h e D ef e n d a nt L L C. R e b o u n d M ar k eti n g ar g u es t h at t his is s uffi ci e nt

t o d ef e at di v ersit y j uris di cti o n b e c a us e t h er e ca n n ot b e c o m pl et e di v ersit y b et w e e n Mr. D y kstra a n d

R e b o u n d M ar k eti n g.     Mr. D y kstra r ais es t w o ar g u m e nts i n r es p o ns e, w hi c h t h e C o urt a d dr ess es i n

t ur n.




                                                                          4
           A. R e b o u n d M ar k eti n g i s a R e al P art y i n I nt er e st.

           Mr. D y kstra’s first ar g u m e nt is t h at R e b o u n d M ar k eti n g is a “ n o mi n al d ef e n da nt. ”

O p p ositi o n at 6; see also F A C at 1 ( n a mi n g R e b o u n d M ar k eti n g, L L C as a “ N o mi n al D ef e n d a nt ”).

“ T h e S u pr e m e C o urt h as h el d t h at ‘t h e “ citi z e ns ” u p o n w h os e di v ersit y a pl ai ntiff gr o u n ds

j uris di cti o n m ust b e r e al a n d s u bst a nti al p arti es t o t h e c o ntr o v ers y.’ A c c or di n gl y, c o urts ‘ m ust

disr e g ar d n o mi n al or f or m al p arti es a n d r est j uri s di cti o n o nl y u p o n t h e citi z e ns hi p of r e al p arti es t o

t h e c o ntr o v ers y.’ ” P ur d ue P h ar m a L. P. v. Ke nt uc ky , 7 0 4 F. 3 d 2 0 8, 2 1 8 ( 2 d Cir. 2 0 1 3) ( q u oti n g N av arro

S av. Ass’ n v. Lee , 4 4 6 U. S. 4 5 8, 4 6 0-6 1 ( 1 9 8 0)). “ A part y is ‘ n o mi n al’ w h e n t h at p art y h as littl e o r n o

i nt er est i n t h e o ut c o m e of t h e liti g ati o n a n d n o ca us e of a cti o n or cl ai m f or r eli ef is or c o ul d b e

st at e d a g ai nst it. ” Still v. De B uo no , 9 2 7 F. S u p p. 1 2 5, 1 2 9 ( S. D. N. Y. 1 9 9 6), aff’d , 1 0 1 F. 3 d 8 8 8 ( 2 d Cir.

1 9 9 6) ( br a c k ets a n d cit ati o n o mitt e d); see also P ac. Westeel R ac ki ng, I nc. v. Ev a nsto n, I ns. Co., 2 0 0 8 W L

4 0 0 9 3 5, at * 3 ( S. D. N. Y. F e b. 1 4, 2 0 0 8) ( q u oti n g S a xe, B aco n & Bol a n, P. C. v. Marti n d ale -H ub bell, I nc. ,

5 2 1 F. S u p p. 1 0 4 6, 1 0 4 8 ( S. D. N. Y. 1 9 8 1)) ( “ A part y t o a n a cti o n is n o mi n al or f or m al if n o c a us e of

a cti o n or cl ai m f or r eli ef is or c o ul d b e st at e d a g ai nst hi m or o n his b e h alf as t h e c as e m a y b e. ”).

“ T h e b ur d e n of pr o vi n g a p art y is n o mi n al f alls o n t h e p art y w h o is cl ai mi n g n o mi n al st at us. ” Zer af a

v. Mo ntefiore Hos p. Ho usi ng Co., I nc., 4 0 3 F. S u p p. 2 d 3 2 0, 3 2 5 ( S. D. N. Y. 2 0 0 0) ( cit ati o n o mitt e d).

           Mr. D y kstra ar g u es t h at R e b o u n d M ar k eti n g is a n o mi n al d ef e n d a nt i n t his l a ws uit b e c a us e

“t h er e ar e n o cl ai ms ass ert e d a g ai nst R e b o u n d M ar k eti n g a n d D y kstr a m a k es n o all e g ati o ns of a n y

wr o n g d oi n g b y R e b o u n d M ar k eti n g. ” O p p ositi o n at 8. R at h er, a c c or di n g t o Mr. D y kstra, t h e

c o m pl ai nt all e g es “t h at C MI a n d S at o v r e or g a ni z e d t h e R e b o u n d Fi n a n c e b usi n ess u n d er R e b o u n d

M ar k eti n g as p art of t h eir eff orts t o d e n y t h at D y kstr a h a d o w n ers hi p i nt er ests i n t h e b usi n ess, a n d

t o d e pri v e hi m of t h e ri g hts a n d b e n efits of o w n ers hi p. ” I d. ( cit ati o n o mitt e d).

           T his ar g u m e nt is u n c o n vi n ci n g. Alt h o u g h Mr. D y kstra h as n ot ass ert e d a n y c a us es of a cti o n

a g ai nst R e b o u n d M ar k eti n g, its i nt er ests ar e c e ntral t o t h e r eli ef h e r e q u ests i n t his c as e. A m o n g


                                                                        5
ot h er r eli ef, Mr. D y kstra s e e ks a pr eli mi n ar y a n d p er m a n e nt i nj u n cti o n “ pr o hi biti n g a n y tr a nsf ers of

f u n ds, dir e ctl y or i n dir e ctl y, fr o m R e b o u n d M ar k eti n g t o C MI, S at o v, D e bt. c o m, a n d D v or ki n, ”

e n a bli n g “ his a u dit ors t o e x a mi n e R e b o u n d M ar k eti n g’s b o o ks a n d r e c or ds, ” a n d “[ a] p p oi nti n g a

r e c ei v er p e n dit e lit e f or R e b o u n d M ar k eti n g[.] ” F A C at 1 7.      Mr. D y kstra als o s e e ks a d e cl ar ati o n

fr o m t h e C o urt t h at h e “ h as m e m b ers hi p i nt er ests i n R e b o u n d M ar k eti n g. ” Id. T h us, R e b o u n d

M ar k eti n g d o es n ot h a v e “littl e or n o i nt er est i n t h e o ut c o m e of [t his] liti g ati o n. ” Still , 9 2 7 F. S u p p.

at 1 2 9. Q uit e t o t h e c o ntrar y, it h as a s u bst a nti al i nt er est i n a v oi di n g t h e b ur d e ns t h at Mr. D y kstr a

s e e ks t o i m p os e o n it. T h us, t h e C o urt fi n ds t h at R e b o u n d M ar k eti n g is a r e al p art y i n i nt er est.

           B. B e c a u s e Mr. D y k str a H a s All e g e d T h at H e I s a M e m b er of R e b o u n d M ar k eti n g,
              C o m pl et e Di v er sit y D o e s N ot E xi st.

           Mr. D y kstra ar g u es i n t h e alt er n ati v e t h at e v e n if R e b o u n d M ar k eti n g is a r e al d ef e n d a nt i n

i nt er est, its citi z e ns hi p s h o ul d n ot d estr o y di v ersit y i n t his c as e. H e ur g es t h e C o urt t o a d o pt t h e r ul e

of Welt m a n v. Sil na , w hi c h h e cl ai ms st a n ds f or t h e pr o p ositi o n t h at “ w h er e m e m b ers hi p i n a n L L C is

dis p ut e d[,] a plai ntiff’s all e g ati o ns of m e m b ers hi p [ d o n ot] g o v er n t h e d et er mi n ati o n of citi z e ns hi p. ”

8 7 9 F. 2 d 4 2 5 ( 8t h Cir. 1 9 8 9).     W h at e v er t h e m erits of Welt m a n w h e n it was d e ci d e d, it is n o l o n g er

g o o d l a w aft er t h e S u pr e m e C o urt’s h ol di n g i n C arde n v. Ar ko m a Associ ates t h at “ di v ersit y j uris di cti o n

i n a s uit b y or a g ai nst t h e e ntit y d e p e n ds o n t h e citi z e ns hi p of ‘ all t h e m e m b ers.’ ” 4 9 4 U. S. 1 8 5, 1 9 5

( 1 9 9 0); see also Bo ul der Cree k Co. v. M ar u ko, I nc., 7 7 2 F. S u p p. 1 1 5 0, 1 1 5 3 ( C. D. C al. 1 9 9 1) (o bs er vi n g

t h at a d ef e n d a nt’s “r eli a n c e o n . . . Welt m a n is mis pl ac e d b e c a us e [it w as] d e ci d e d before C ar de n . . . .

T h e Ei g ht h Cir c uit i n B uc kley v. Co ntrol D at a Cor p. , 9 2 3 F. 2 d 9 6 ( 8t h Cir. 1 9 9 1), h as c o n cl u d e d t h at

C ar de n c ha n g e d li mit e d p art n ers hi p di v ersit y l a w. ”) ( e m p h asis i n ori gi n al)).

           I n a n y c as e, t h e C o urt is b ou n d b y t w o bl a c k -l ett er r ul es i n t his Cir c uit. First, “t h e c o urt

m ust t a k e all f a cts all e g e d i n t h e c o m pl ai nt as tr u e[.] ” R aila , 3 5 5 F. 3 d at 1 1 9 . A n d s e c o n d, a li mit e d

li a bilit y c o m pa n y “t a k es t h e citi z e ns hi p of e a c h of its m e m b ers. ” B ayerisc he L a n des b a n k , 6 9 2 F. 3 d at

4 9; see also H ai Y a ng Li u v. 8 8 H ar borvie w Re alty, L L C, 5 F. S u p p. 3 d 4 4 3, 4 5 0-5 1 ( S. D. N. Y. 2 0 1 4)

                                                                         6
( “ W h er e a m e m b er of a n L L C s u es t h e L L C, t h at m e m b er’s citi z e ns hi p is t a k e n i nt o a c c o u nt f or t h e

p ur p os es of d et er mi ni n g t h e L L C’s m e m b ers hi p. T h us, i n g e n er al, a plai ntiff w h o is a m e m b er of a n

L L C c a n n ot bri n g a di v ersit y a cti o n a gai nst t h e L L C.) ( cit ati o ns o mitt e d).

           Mr. D y kstra all e g es t h at h e is a m e m b er of R e b o u n d M ar k eti n g.         See, e.g. , F A C ¶ 3 5 ( “ Aft er

R e b o u n d M ar k eti n g was f or m e d, S at o v a n d D v or ki n e x cl u d e d D y kstra fr o m his ri g hts a n d b e n efits

as a m e m b er of t h e c o m p a n y. ”). T h er ef or e, R e b o u n d M ar k eti n g t a k es Mr. D y kstra’s citi z e ns hi p as

its o w n— a n d di v ersit y j uris di cti o n d o es n ot e xist. Ot h er distri ct c o urts c o nfr o nti n g si mil ar

ar g u m e nts h a v e a gr e e d. See H ar ms v. Pe b ble Cree k, L L P , 2 0 1 5 U. S. Dist. L E XI S 1 1 0 5 5 9, at * 4-5 ( S. D.

I n d. A u g. 2 0, 2 0 1 5); A h med v. K h a nijo w , 2 0 1 1 U. S. Dist. L E XI S 9 0 5 5 9, at * 1 0-1 9 ( E. D. Mi c h. A u g.

1 5, 2 0 1 1). A c c or di n gl y, t h e C o urt G R A N T S R e b o u n d M ar k eti n g’s m oti o n t o dis miss f or l a c k of

s u bj e ct m att er j uris di cti o n.

           T h e Cl er k of C o urt is dir e ct e d t o cl os e t his c as e.

           S O O R D E R E D.

 D at e d: S e pt e m b er 2 5, 2 0 1 9                                   _____________________________________
 N e w Y or k, N e w Y or k                                                        G R E G O R Y H. W O O D S
                                                                                  U nit e d St at es Distri ct J u d g e




                                                                      7
